 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARICELA LAURINO, et al.,                          Case No. 1:18-cv-00636-NONE-SAB

12                  Plaintiffs,                         ORDER VACATING PENDING DATES
                                                        AND SETTING SETTLEMENT
13           v.                                         CONFERENCE AND STATUS
                                                        CONFERENCE
14   UNITED STATES,
                                                        (ECF Nos. 39, 40, 41)
15                  Defendant.

16

17

18          On February 18, 2020, the Court held a telephonic conference call with the parties to

19 discuss modification of the scheduling order to accommodate the setting of a settlement
20 conference in this matter. (ECF No. 41.) Stuart Chandler and Denis Delja appeared on behalf of

21 Plaintiffs, and Philip Scarborough appeared on behalf of Defendant. (Id.) The Court and the

22 parties concluded the most prudent course of action is to vacate all pending dates and deadlines

23 in this matter, schedule a settlement conference, and schedule a status conference to be held after

24 the settlement conference has occurred.

25          Based on the foregoing, IT IS HEREBY ORDERED that:

26          1.     All pending matters and dates in this action are VACATED;

27          2.     A settlement conference is hereby scheduled for April 1, 2020, at 9:30 a.m. in

28                 Courtroom 8 before United States Magistrate Judge Barbara A. McAuliffe, who


                                                    1
 1                  will issue a subsequent order setting forth her requirements prior to the scheduled

 2                  settlement conference;

 3          3.      A status conference is hereby scheduled for May 1, 2020, at 11:00 a.m. in

 4                  Courtroom 9 before the undersigned; and

 5          4.      The parties shall file a joint status report on the status of settlement negotiations

 6                  and the need for further scheduling in this matter seven (7) days prior to the status

 7                  conference.

 8
     IT IS SO ORDERED.
 9

10 Dated:        February 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
